In taking the floor at the General Assembly on behalf of His Excellency Mr. Obiang Nguema Mbasogo, President of the Republic of Equatorial Guinea, I would like first to congratulate His Excellency Mr. Peter Thomson for his fitting election as President of the General Assembly at its seventy-first session. I wish him every success as he carries out his functions. I also extend my congratulations to His Excellency Mr. Mogens Lykketoft, the outgoing President, for all the innovations introduced to the Assembly and for his work in general. In particular, I would like to congratulate His Excellency Mr. Ban Ki-moon, who is attending the general debate of the General Assembly for the last time as Secretary-General. I thank him for his contribution to conflict resolution in the world and his 10 years of service to humankind. I wish him every success in his future endeavours.
Today the world is witnessing an overwhelming and unrelenting wave of migrants fleeing conflict areas, particularly in Iraq and Syria — as well as from Africa to Europe — trying to find a safe and quiet place to live. Terrorism continues to leave innocent victims in its wake in every region, thereby constituting a real threat to the well-being and development of humankind. Political instability is endangering the lives of thousands of human beings in many countries. The economic crisis is becoming increasingly worse and more unpredictable, thus negatively affecting the growth and social and economic development of our countries. The crisis is having particularly strong impacts on developing countries, where there are still communities that suffer from hunger, malnutrition and extreme poverty. In a world as complicated and complex as ours is today, the role of the United Nations is more essential than ever.
Therefore, united, we must bring about true democracy within our Organization. United, we must protect our planet for the sake of our offspring. United, we must respect and help one another. United, we must give priority to human values, not only in terms of respect of human rights but also in terms of respect for the rights of humankind. As such, we will be able to strengthen our United Nations and ensure a better future for generations to come. As policymakers we run the risk of incurring our collective historical condemnation if our ambition and sense of superiority continue to lead us down the path of destroying our own human species, polluting our planet and shattering the foundations of peaceful coexistence, to which future generations are entitled.
By 2030, the States Members of the United Nations should have transformed the lives of all and conserved our planet. That is the goal and commitment that the leaders of our Organization undertook at the seventieth session of the General Assembly in September 2015 by adopting the 17 Sustainable Development Goals and 169 targets. Indeed, there is an urgent need to achieve the Goals, each and every one of which is necessary and essential for the development of a decent life for every human being.
The Common African Position on the post- 2015 development agenda has been very useful in implementing the Sustainable Development Goals. It identifies substantive issues of importance for Africa, which were the basis of a consensus on the priorities, concerns and strategies of Africa that was reflected in the outcome of the negotiation process of the 2030 Agenda.
With regard to progress made in the Republic of Equatorial Guinea, I am pleased to inform the Assembly that, in keeping with its ambition to become an emerging country by 2020, the Government of Equatorial Guinea has fully integrated the Sustainable Development Goals into its Horizon 2020 programme. With the programme, the Government is giving priority to its economic and social transformation through developing human capital and inclusive and sustainable growth. In recent years, important progress has been made in all sectors.
In the health-care sector, the World Health Organization has qualified Equatorial Guinea as one of the few countries in the region that has been able to considerably reduce the risks leading to maternal and infant mortality during pregnancy and childbirth, thanks to the practice of preventive medicine and free vaccinations. Children, pregnant women and the elderly receive free health services and equal access to drugs.
In the economic arena, Equatorial Guinea is focusing on diversifying its productive sector, thereby creating jobs for youth in such areas as industrial fishing, agriculture and hydrocarbon exports, all of which is aimed at improving the quality of life of the people. Through a programme of water, electricity and health care for all, citizens throughout the country have access to drinking water, electricity and health services.
At the international level, we would point out the Government of Equatorial Guinea’s donations to the Food and Agriculture Organization of the United Nations to fight hunger on the African continent and its donations to the World Health Organization to fight the Ebola pandemic and improve the health of the victims in the most affected countries.
As the General Assembly can see, although much remains to be done, the Government of Equatorial Guinea has made great strides in achieving the Sustainable Development Goals of the 2030 Agenda, in part thanks to the good use of resources from the hydrocarbons sector, which is the main source of income for its economy.
In tandem with the implementation of the Development Goals, we note that many citizens of countries in our Organization continue to live in insecurity and fear and under threat. The refugee crisis requires a new approach. We value and commend the decision adopted by the Governments of several Western African and other countries to receive and help the refugees start a new life.
As the Assembly will recall, on 3 September 2015, the photos of young Aylan Kurdi, only 3 years old, who died on the sands of a Turkish beach after drowning — may God rest his soul — moved us all and appealed to our deepest human feelings. A 13-year-old Syrian immigrant also appealed to us when he appeared before the microphones of the international press and said,
“Please help the Syrians. We do not want to stay in Europe. Stop the war in Syria, and you will not see us here”.
We believe that the statement made by the young Syrian must give us new direction in our efforts towards confronting the migration crisis that we are experiencing today. We recognize that the policy of partnering with one of the belligerent parties and supplying them with weapons can only lead to death, suffering, destruction and the attendant migrant and refugee crisis. That policy has caused many years of suffering in so many countries that were once stable and peaceful models of coexistence but are now experiencing the worst human tragedy in their history.
We must again choose the path of dialogue, rather than that of weapons procurement. We must put an end to the proliferation of nuclear weapons. We must resolve conflicts by other means and promote a culture of peace, not of violent confrontation. When any person suffers, it concerns us all. When one nation is at war, we are all at war and there is no peace.
As President John F. Kennedy stated in his commencement speech at American University, on 10 June 1963,
“[G]enuine peace [is] the kind of peace that makes life on earth worth living — the kind that enables man and nations to grow and to hope and to build a better life for their children ... not merely peace for [some] but peace for all men and women, not merely peace in our time but peace for all time ...
“For, in the final analysis, our most basic common link is that we all inhabit this planet. We all breathe the same air. We all cherish our children’s future. And we are all mortal.”
I am the representative of a country that aspires to a seat in the Security Council within two years. Since our accession to national independence on 12 October 1968, almost 48 years ago, the Republic of Equatorial Guinea has not yet had the privilege of membership of the Security Council. Duly endorsed by the Summit of Heads of State and Government of the African Union, held in Johannesburg in July 2015, our country became, for the first time, a candidate for non-permanent membership of the Security Council for the 2018-2019 term. The election will be held in June 2017. From this rostrum, the Government of the Republic of Equatorial Guinea requests the determined support of all States Members of the United Nations for our candidacy. The Government of Equatorial Guinea pledges to live up to the task and to work for a more just, more humane and more peaceful world.
With respect to reforms that are absolutely necessary for the United Nations, we regret to note that, 71 years after the United Nations was established, Africa continues to lack permanent representation at the highest level of the Organization. Seventy-one years later, Africa continues to be denied the right to a voice, vote and veto among the group of permanent members of the Security Council. That is not fair for a continent that comprises 54 Member States, a population of 1.1 billion people and whose issues constitute the majority of the topics discussed in the Council.
I cannot conclude without congratulating, once again, the Government of the United States of America for the major step taken in restoring dialogue with the Republic of Cuba. We therefore call on the Government and the people of the United States of America to finally and definitively lift the embargo against the Cuban people, to enable that country to have the means to fully participate in the national and multinational implementation of 2030 Agenda for Sustainable Development.
The foregoing is the message entrusted to me by His Excellency Obiang Nguema Mbasogo for delivery to the General Assembly, to which I offer my best wishes for success in its work to achieve a more peaceful, more humane and more democratic world. May God bless the Republic of Equatorial Guinea and may God bless the United Nations.
